DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 5/2/2022 have been entered, wherein claims 2, 6 and 13 are cancelled and claim 19 is new. Accordingly, claims 1, 3-5, 7-12 and 14-19 have been examined herein. This rejection is Final. 
Claim Rejections - 35 USC § 112
2. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 19, the claim language states “wherein the mutual spacing is greater than a circumferential length of each air-directing member”. Additionally, the remarks submitted point to figures 3 and 4 for support. However, as best understood by the examiner, figures 3 and 4 do not provide explicit support for the newly added claim language. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim language states “wherein the mutual spacing is greater than a circumferential length of each air-directing member”. However, it is not precisely clear which dimension of each individual air-directing member is meant to be referenced by the phrase “a circumferential length”. Specifically, it is not precisely clear if the phrase “a circumferential length” is meant to reference a width dimension of the individual air-directing member or if the phrase “a circumferential length” is meant to reference a circumference dimension of the individual air-directing member. 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent 10722832), hereinafter Spencer, in view of Oh et al. (US PGPUB 20040098827), hereinafter Oh, and Wolferen et al. (US PGPUB 20170008014), hereinafter Wolferen.
Regarding claim 1, Spencer teaches a suction apparatus (figs. 1A-1E and 2A-2G, wherein figs. 1A-1E are schematic (col. 10, lines 16-18)) comprising:
a housing (see Spencer’s annotated fig. 2A below) having an air inlet and an air outlet (fig. 2B, inlet 205 and outlet 245);

    PNG
    media_image1.png
    872
    604
    media_image1.png
    Greyscale
 
an electric motor (fig. 2C, motor 255) configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet (figs. 1A-1E schematically illustrate the flow of air through the vacuum. It would have been obvious to a person having ordinary skill in the art before the effective filing date that the motor is configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet. Doing so would allow the device to function as intended); 
at least one cyclone chamber (see Spencer’s annotated fig. 2A below. Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55)); 

    PNG
    media_image2.png
    852
    548
    media_image2.png
    Greyscale

a collection container (fig. 2A, exterior vessel 210, Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the exterior vessel collects the separated dust/debris. Doing so would allow the device to function as intended and allow the device to collect the separated dust and debris); 
a filter element (figs. 2A-2C, the array of cyclonic separators 225 is being interpreted as a filter element); and 
at least one air-directing device (figs. 2A-2C, pre-filtration section 215) including a plurality of elongated air-directing members (see Spencer’s annotated fig. 2A below) configured to direct the air flow within the cyclone chamber (Consistent with the interpretation of the cyclone chamber above, Spencer’s pre-filtration section 215 directs air flow within the cyclone chamber. Specifically, Spencer teaches the air travels along flow path j (fig. 2D) through the pre-filtration section 215 to the cyclone inlet manifold (col. 12, lines 15-17). Additionally, consistent with the above interpretation, the pre-filtration section is within the cyclone chamber.), the plurality of elongated air- directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (fig. 2D), 

    PNG
    media_image3.png
    882
    593
    media_image3.png
    Greyscale

wherein each air-directing member of the plurality of elongated air-directing members is spaced apart from adjacent air-directing members of the elongated air-directing members in a non-overlapping manner (fig. 2A) such that there is a circumferential gap, as seen from a longitudinal axis of the air-directing device, between a leading edge of each air-directing member and a trailing edge of the adjacent air-directing member (fig. 2A).
Additionally, Spencer teaches a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member (fig. 2A). 
Spencer may not explicitly teach the mutual spacing is in a range of from 15 mm to 35 mm.-2- R.383608 (2178-2340)Serial No. 16/866,791  
However, the instant disclosure fails to provide any criticality in the specific claimed range.
Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path members are mutually spaced from one another at a predetermined interval (fig. 6), which is a common characteristic of air-directing devices. 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. Overall, Wolferen teaches the separation distance is a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spencer to incorporate the teachings of Oh and Wolferen to provide an air directing device wherein the plurality of elongated air directing members are disposed at a mutual spacing in the range from 15mm to 35mm. Doing so would have been a routine experimentation and optimization of the spacing of the air directing members, which is a result effective variable. Further, it would have been obvious to arrive at a range of 15mm- 35mm in order to satisfy the conditions of a specific design circumstance. Overall, arriving at a specific range of 15mm – 35mm would have been routine experimentation and optimization of a result effective variable in order to satisfy the pressure drop, turbulence, and separation efficiency requirements of a specific design circumstance. 
Regarding claim 3, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein, relative to a radial direction to a housing axis, the at least one air-directing device is disposed between the filter element and the collection container (fig. 2A, the pre-filtration section 215 is disposed between the array of cyclonic separators 225 and the exterior vessel 210, relative to a radial direction to a housing axis).  
Regarding claim 4, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein, relative to a housing axis, the at least one air-directing device is disposed coaxially between the filter element and the collection container (fig. 2A, the pre-filtration section 215 is disposed coaxially between the array of cyclonic separators and the exterior vessel 210, relative to a housing axis).  
Regarding claim 5, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein the at least one air-directing device has a substantially circular cross section (fig. 2C).  
Regarding claims 7 and 8, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein the plurality of elongated air-directing members have an actuation angle relative to an air-directing axis (fig. 2A).  
Spencer in view of Oh and Wolferen may not explicitly teach wherein the actuation angle is in a range from 15° to 35°, wherein the range of the actuation angle is from 20° to 30°.
However, the instant disclosure fails to provide any criticality in the specific claimed range.
Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches a slope angle 310 (fig. 7, paragraph 0041). Further, Oh teaches reducing the slope angle increases the ability of the grill to separate contaminants from the air but would increase the power required to draw air through the grill. Additionally, Oh teaches increasing the slope angle would decrease the separation efficiency of the grill but less power would be required to draw air through the grill. Lastly, Oh teaches an appropriate slope angle can be selected that best suits the particular design objectives [0041].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spencer in view of Oh and Wolferen to incorporate the additional teachings of Oh to provide an air-directing device wherein the plurality of elongated air directing members have an actuation angle in the range from 20° to 30°. Doing so would have been a routine experimentation and optimization of a result effective variable. Further, it would have been obvious to arrive at a range from 20° to 30° in order to best suit a particular design objective, such as separation efficiency or power requirement. 
Regarding claim 9, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein the at least one air-directing device includes at least one frame element connecting the plurality of elongated air-directing members to one another so as to increase a stability of the at least one air-directing device (see Spencer’s annotated fig. 2C below. The air-directing device includes at least one frame element connecting the plurality of elongated air-directing members to one another so as to increase a stability of the at least one air-directing device).  

    PNG
    media_image4.png
    709
    740
    media_image4.png
    Greyscale

Regarding claim 10, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein the at least one air-directing device has at least one connection element configured to fixedly connect the at least one air-directing device to at least one of the housing, the collection container, and the filter element (see Spencer’s annotated fig. 2D below. Spencer teaches the air-directing device has at least one connection element configured to fixedly connect the at least one air directing device to the array of cyclonic separators.).  

    PNG
    media_image5.png
    613
    721
    media_image5.png
    Greyscale

Regarding claim 11, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 10. Additionally, Spencer in view of Oh and Wolferen teaches wherein at least one of the plurality of elongated air-directing members is disposed on the at least one connection element (see Spencer’s annotated fig. 2D above. Spencer teaches at least one of the plurality of elongated air-directing members is disposed on the at least one connection element).  
Regarding claim 12, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein the at least one air-directing device includes at least one frame element configured to increase a stability of the at least one air-directing device and to connect the plurality of elongated air-directing members (see Spencer’s annotated fig. 2C below. Spencer teaches the at least one air-directing device includes a frame element configured to increase a stability of the at least one air-directing device and to connect the plurality of air-directing members).  

    PNG
    media_image4.png
    709
    740
    media_image4.png
    Greyscale

Regarding claim 14, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Spencer in view of Oh and Wolferen may not explicitly teach wherein the mutual spacing is from 20 mm to 30 mm.-4- R.383608 (2178-2340)Serial No. 16/866,791  
However, the instant disclosure fails to provide any criticality in the specific claimed range.
Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path members are mutually spaced from one another at a predetermined interval (fig. 6), which is a common characteristic of air-directing devices. 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. Overall, Wolferen teaches the separation distance is a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spencer in view of Oh and Wolferen to incorporate the teachings of Oh and Wolferen to provide an air directing device wherein the plurality of elongated air directing members are disposed at a mutual spacing in the range from 20mm to 30mm. Doing so would have been a routine experimentation and optimization of the spacing of the air directing members, which is a result effective variable. Further, it would have been obvious to arrive at a range of 20mm- 30mm in order to satisfy the conditions of a specific design circumstance. Overall, arriving at a specific range of 20mm – 30mm would have been routine experimentation and optimization of a result effective variable in order to satisfy the pressure drop, turbulence, and separation efficiency requirements of a specific design circumstance. 
Regarding claim 15, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 10. Additionally, Spencer in view of Oh and Wolferen teaches wherein the at least one air-directing device comprises at least one further connection element configured to connect the plurality of elongated air-directing members and/or the at least one air-directing device to at least one of the collection container and the filter element (see Spencer’s annotated fig. 2D below. Spencer teaches the at least one air-directing device comprises at least one further connection element configured to connect the plurality of elongated air directing members and the at least one air directing device to the collection container).  

    PNG
    media_image6.png
    631
    721
    media_image6.png
    Greyscale

Regarding claim 16, Spencer teaches an air-directing device (figs. 2A-2C, pre-filtration section 215) configured to direct air flow within a cyclone chamber of a suction apparatus (see Spencer’s annotated fig. 2A below. Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55). Consistent with the interpretation of the cyclone chamber above, Spencer’s pre-filtration section 215 directs air flow within the cyclone chamber. Specifically, Spencer teaches the air travels along flow path j (fig. 2D) through the pre-filtration section 215 to the cyclone inlet manifold (col. 12, lines 15-17). Additionally, consistent with the above interpretation, the pre-filtration section is within the cyclone chamber.), 

    PNG
    media_image2.png
    852
    548
    media_image2.png
    Greyscale

which includes a housing (see Spencer’s annotated fig. 2A below) having an air inlet and an air outlet (fig. 2B, inlet 205 and outlet 245), 

    PNG
    media_image1.png
    872
    604
    media_image1.png
    Greyscale

an electric motor (fig. 2C, motor 255) configured to generate the air flow that enters the housing through the air inlet and exits the housing through the air outlet (figs. 1A-1E schematically illustrate the flow of air through the vacuum. It would have been obvious to a person having ordinary skill in the art before the effective filing date that the motor is configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet. Doing so would allow the device to function as intended), the cyclone chamber (as noted above, Spencer teaches a cyclone chamber), a collection container (fig. 2A, exterior vessel 210, Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the exterior vessel collects the separated dust/debris. Doing so would allow the device to function as intended and allow the device to collect the separated dust and debris), and a filter element (figs. 2A-2C, the array of cyclonic separators 225 is being interpreted as a filter element), the at least one air-directing device comprising:
a plurality of elongated air-directing members (see Spencer’s annotated fig. 2A below) configured to direct the air flow within the cyclone chamber (Consistent with the interpretation of the cyclone chamber above, Spencer’s pre-filtration section 215 directs air flow within the cyclone chamber. Specifically, Spencer teaches the air travels along flow path j (fig. 2D) through the pre-filtration section 215 to the cyclone inlet manifold (col. 12, lines 15-17). Additionally, consistent with the above interpretation, the pre-filtration section is within the cyclone chamber.), the plurality of elongated air-directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (fig. 2D), 

    PNG
    media_image3.png
    882
    593
    media_image3.png
    Greyscale

wherein each air-directing member of the plurality of elongated air-directing members is spaced apart from adjacent air-directing members of the elongated air-directing members in a non-overlapping manner (fig. 2A) such that there is a circumferential gap, as seen from a longitudinal axis of the air-directing device, between a leading edge of each air-directing member and a trailing edge of the adjacent air-directing member (fig. 2A). 
Additionally, Spencer teaches a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member (fig. 2A). 
Spencer may not explicitly teach the mutual spacing is in a range of from 15 mm to 35 mm.-2- R.383608 (2178-2340)Serial No. 16/866,791  
However, the instant disclosure fails to provide any criticality in the specific claimed range.
Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches air path members 72 are disposed on the grill body in a manner that minimizes the chance that dust or contaminants will enter through the grill [0040]. Oh additionally teaches the air path members are mutually spaced from one another at a predetermined interval (fig. 6), which is a common characteristic of air-directing devices. 
Wolferen teaches an air directing device for a cyclonic separator wherein the vanes 13 are spaced at an interval H (fig. 4). Wolferen teaches varying the distance H affects the pressure drop and turbulence [0054] and overall separation efficiency. Overall, Wolferen teaches the separation distance is a result effective variable. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spencer to incorporate the teachings of Oh and Wolferen to provide an air directing device wherein the plurality of elongated air directing members are disposed at a mutual spacing in the range from 15mm to 35mm. Doing so would have been a routine experimentation and optimization of the spacing of the air directing members, which is a result effective variable. Further, it would have been obvious to arrive at a range of 15mm- 35mm in order to satisfy the conditions of a specific design circumstance. Overall, arriving at a specific range of 15mm – 35mm would have been routine experimentation and optimization of a result effective variable in order to satisfy the pressure drop, turbulence, and separation efficiency requirements of a specific design circumstance. 
Regarding claim 17, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein each air- directing member of the plurality of elongated air-directing members is shaped as a bar, wing, or slat (figs. 2A and 2B).  
Regarding claim 18, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 16. Additionally, Spencer in view of Oh and Wolferen teaches wherein each air- directing member of the plurality of elongated air-directing members is shaped as a bar, wing, or slat (figs. 2A and 2B).  
Regarding claim 19, Spencer in view of Oh and Wolferen teaches the claimed invention as rejected above in claim 1. Additionally, Spencer in view of Oh and Wolferen teaches wherein the mutual spacing is greater than a circumferential length of each air-directing member (fig. 2A; As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Spencer in view of Oh and Wolferen teaches the claimed limitation).
Response to Arguments
4. Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
Applicant argues Acker fails to teach the amended claim language (page 8 of the applicant’s remarks). The examiner respectfully disagrees. Acker was not relied upon to teach the amended claim language. Rather, Spencer was relied upon to teach the amended claim language. See above rejection for more details. 
Applicant argues Wolferen teaches away from a mutual spacing of 15-35 mm (page 9 of the applicant’s remarks). Specifically, applicant argues Wolferen discourages from using a spacing that is greater than 1-2 mm (last paragraph of page 10 of the applicant’s remarks). Additionally, applicant argues Wolferen’s spacing is between the radially inner and radially outer surfaces, not between leading and trailing edges (bottom of page 10 of the applicant’s remarks). The examiner respectfully disagrees. Wolferen was relied upon to teach the spacing is a result effective variable. Wolferen was not relied upon for the specific dimensions of the teaching. Additionally, Wolferen’s teaching can be interpreted to read as a spacing between leading and trailing edges. Overall, Wolferen was relied upon to show that the distance between air directing members is a result effective variable, and that varying the separation distance affects the operating parameters of the suction apparatus. See above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723